Citation Nr: 0731802	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  05-12 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1963 to January 1964.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a June 2004 
rating decision by the Indianapolis, Indiana Department of 
Veterans Affairs (VA) Regional Office (RO).  In March 2006, a 
Travel Board hearing was held before the undersigned.  A 
transcript of that hearing is of record.  In January 2007, 
the case was remanded for further development.


FINDINGS OF FACT

1.  It is not shown that the veteran currently has a 
psychiatric disability.

2.  A low back disability was not manifested in service; 
arthritis of the low back was not manifested in the first 
postservice year; and any current low back disability is not 
shown to be related to the veteran's service.


CONCLUSIONS OF LAW

1.  Service connection for a psychiatric disability is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2007).

2.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via a March 2004 letter, the veteran was informed of the 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  The VCAA letter informed the veteran that he should 
submit any medical evidence pertinent to his claims.  VCAA 
notice was provided to the appellant prior to the initial 
adjudications in these matters.  See Pelegrini, supra.

While the veteran did not receive timely notice regarding 
disability ratings or effective dates of awards (Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)), this decision denies 
service connection, and any questions regarding disability 
ratings or effective dates are moot.  (Notably, per the Board 
remand, a January 2007 letter provided such notice).  Hence, 
the veteran is not prejudiced by the untimeliness of this 
notice.

Regarding VA's duty to assist, the veteran was afforded VA 
examinations in May 2004.  The Board's remand directed the RO 
to obtain the records of the veteran's evaluation for low 
back disability at Salt Lake City Methodist Hospital; St. 
Catherine's Hospital in New Chicago; and Methodist North Lake 
Hospital in Gary, Indiana; as well as copies of medical 
records considered by the Social Security Administration 
(SSA).  [Notably, SSA responded that there were no medical 
records on file for the veteran].  Pursuant to that 
directive, the RO, via letters in January and April 2007 
requested that the veteran complete and return the necessary 
releases in order to obtain such records.  The RO also 
informed him in the April 2007 letter that SSA did not have 
medical records for him on file.  The veteran did not respond 
to either letter.

The "duty to assist" the veteran in development of facts 
pertinent to his claims is not a "one-way street."  See Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  The veteran must also 
be prepared to meet his obligations by cooperating with VA's 
efforts to provide an adequate medical examination and 
submitting to the Secretary all medical evidence supporting 
his claim.  Olson v. Principi, 3 Vet. App. 480 (1992).  In a 
case such as this, where additional development is required 
to determine entitlement to service connection, a veteran may 
not passively sit by under circumstances where his 
cooperation is essential in obtaining the putative evidence. 
Wood, 1 Vet. App. at 193.

The veteran appealed the June 2004 decision which denied his 
original claims of service connection for a psychiatric 
disability and a low back disability.  As he did not submit 
the requested release forms for potentially pertinent records 
from facilities he has identified, the Board has no 
alternative but to base the instant decision on the evidence 
of record.

The Board is satisfied that the RO has complied with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claims.  

B.	Factual Background, Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If 
certain chronic diseases (here, low back arthritis) are 
manifested to a compensable degree within one year following 
a veteran's discharge from active duty, they may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Psychiatric disability

The veteran's service medical records (SMRs) note that he 
underwent a psychiatric evaluation because of poor 
performance during training.  He was subsequently discharged 
as he demonstrated emotional inconstancy and intolerance of 
stress, which, it was noted, would mark him as unlikely to 
remain consistent enough to become an effective trainee.

In February 2004, the veteran submitted a claim of service 
connection for a "nervous condition".  He identified Drs. 
A. and S. as his treating physicians for such disability.  
Medical records from Drs. A and S show no treatment for a 
psychiatric disability.

On May 2004 VA examination, the veteran reported that he has 
never been hospitalized or been seen as an inpatient for 
emotional problems.  He reported that he had no psychiatric 
problems.  He stated "I am just a little nervous from being 
a heart patient and that is normal".  He exhibited no 
symptoms of anxiety.  He denied any perceptual disorder.  
There was no evidence of thought disorder.  He stated that he 
gets depressed when he gets the bills because he does not 
know how he is going to pay them.  He stated that he was not 
depressed about life in general.  He indicated that he did 
not have crying spells and was not irritable.  He stated when 
he is angry, he goes for a walk.  His concentration was very 
good; his decision making was good.  He reported a good 
appetite.  He denied suicidal or homicidal ideation.  He 
reported that he did not sleep well at night.  The examiner 
found no psychiatric diagnosis.

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the veteran 
actually has the disability for which service connection is 
sought.  In the absence of proof of a present disability, 
there is no valid claim [of service connection].  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

Here, the record contains no competent evidence that the 
veteran now has (or ever had) a psychiatric disability, the 
disability for which service connection is sought.  He was 
specifically advised that to establish service connection for 
a claimed disability, as a threshold requirement he must show 
he actually has such disability.  He has not submitted any 
competent (medical) evidence that he currently has a 
psychiatric disability, nor has he identified any treatment 
provider who might substantiate that he has such disability.  
Thus, the initial threshold requirement necessary to 
substantiate a service connection claim, competent (medical 
diagnosis) evidence of a current disability is not satisfied.  
Accordingly, this claim must be denied.

Low back disability

The veteran's SMRs contain no mention of complaints or 
treatment for a low back disability.  On separation 
examination, clinical evaluation of the spine was normal.  
Postservice records associated with the claims file show no 
treatment for a low back disability.

On May 2004 VA examination, the veteran reported that he 
tripped and fell on the ice and subsequently landed on his 
back while he was in the Navy.  He stated that he was not 
treated in service.  He reported that he received a cortisone 
injection for his back problem in 1965.  He stated that in 
1990, he experienced sudden onset of back pain while making a 
twisting movement, and such pain has persisted since the 
present time.  He reported that a 1992 MRI of his lumbar 
spine showed degenerative disc disease and two herniated 
discs.  (As noted, the veteran was asked to provide releases 
for such records and he did not respond to the RO's request).  
The veteran reported that he experiences continuous back pain 
daily.  Physical examination revealed no paraspinous spasm or 
localized tenderness.  Range of motion was moderately 
impaired due to pain.  X-rays showed partial disease in the 
disc spaces at L5-S1.  Degenerative disc disease of the 
lumbar spine was diagnosed.

There is no evidence of low back injury or disability in 
service, and no medical evidence of that the current 
degenerative changes of the low back were manifest during the 
first postservice year.  Although the veteran has testified 
that he received treatment for low back disability during the 
first postservice year and in the 1990s and is currently 
receiving SSA because of such disability, records of this are 
not associated with the claims file (and could not be secured 
as the veteran has declined to cooperate by submitting 
releases).  Consequently, service connection for a low back 
disability on the basis that such disability became manifest 
in service and persisted, or on a presumptive basis (for low 
back arthritis as chronic disease under 38 U.S.C.A. § 1112) 
is not warranted.

While the veteran may still establish service connection for 
his current low back disability (arthritis) if competent 
evidence shows it is related to an event, injury, or disease 
in service, there is no such competent evidence.  The veteran 
has stated he did not seek treatment for a back problem in 
service.  There is no indication that he was seen for a back 
disability prior to the May 2004 VA examination. 
Significantly, a lengthy interval of time between service and 
the initial postservice clinical manifestation of a 
disability (here some 40 years) for which service connection 
is sought is, of itself, a factor weighing against a finding 
of service connection.  See Maxson v. Gober, 230 F.3d. 1330, 
1333 (Fed. Cir. 2000). 

As the veteran is a layperson, his own opinion that his low 
back disability is related to service is not competent 
evidence.  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The preponderance of the evidence is against this 
claim.  Accordingly, it must be denied.


ORDER

Service connection for a psychiatric disability is denied.

Service connection for a low back disability is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


